I concur in the disposition of this case, but base my concurrence solely on the fact that by the statement of facts herein it is expressly agreed: (6) "That both of said licenses were valid liquor licenses and authorized the said M.M. Hewgley to conduct the business of a retail liquor dealer at each of said places for the period of one year from the date of said licenses; that said Hewgley was qualified under the law to conduct the business of a retail liquor dealer at said places and to receive said licenses to him authorizing him so to do," and (12) "It is furthermore agreed that this cause shall be determined upon the above and foregoing facts, which are admitted to be true." I think relator should not be subject to punishment under such agreed statement of facts, even though more than one license could not be legally issued to him, and even though the forfeiture of one should ipso facto be held to forfeit the other, especially when no mention was in any way made of the other license, and no forfeiture was in any way expressly declared of the other. *Page 144